Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to application filed 9/28/2020.
	Claims 1-20 as amended are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ali Assar on April 15, 2022.
The application has been amended as follows: 
	Please replace claims 1, 11, 19, and 20 with the following;
1.	(Currently Amended) A method, comprising:
	executing, on a processor of a computing device, instructions that cause the computing device to perform operations, the operations comprising:	
		partitioning a set of in-sample examples into a reduced in-sample set of examples and a remaining in-sample set of examples;
		processing the reduced in-sample set using a set of classifiers;
		identifying a subset of classifiers of the set of classifiers as having error counts below a threshold number of errors over the reduced in-sample set;
		executing a training procedure to select a classifier from the set of classifiers based upon the classifier having an error rate, over the set of in-sample examples, less than an error rate threshold; and
		upon [[if]] the classifier [[is]] being in the subset of classifiers, 

11.	(Currently Amended) A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising:
		partitioning a set of in-sample examples into a reduced in-sample set of examples and a remaining in-sample set of examples;
		processing the reduced in-sample set using a set of classifiers;
		identifying a subset of classifiers of the set of classifiers as having error counts below a threshold number of errors over the reduced in-sample set;
		executing a training procedure to select a classifier from the set of classifiers based upon the classifier having a minimum error rate over the set of in-sample examples; and
		upon [[if]] the classifier [[is]] being in the subset of classifiers, 

19.	(Currently Amended) The computing device of claim 13, wherein the operations comprise:
	upon [[if]] a bound [[is]] being within an acceptance threshold, 

20.	(Currently Amended) The computing device of claim 13, wherein the operations comprise:
	upon [[if]] a bound [[is]] not being within an acceptance threshold, 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 1, 11, and 13, the closest art considered fail to disclose partitioning a set of in-sample examples into a reduced in- sample set of examples and a remaining in-sample set of examples; processing the reduced in-sample set using a set of classifiers; identifying a subset of classifiers of the set of classifiers as having error counts below a threshold number of errors over the reduced in- sample set; executing a training procedure to select a classifier from the set of classifiers based upon the classifier having an error rate, over the set of in- sample examples, less than an error rate threshold; and if the classifier is in the subset of classifiers, then determining an out-of-sample error bound for the classifier based upon an error rate of the classifier over the remaining in-sample set.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zadeh et al 20200184278 related to system and method for extremely efficient image and pattern recognition and artificial intelligence platform.
Tadayon et al. 20140079197 related to application of Z-webs and Z-factors to analytics, search engine, learning, recognition, natural language, and other utilities.
Rapp et al. 20040243328 related to system and method for categorical analysis of time dependent dynamic processes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                            April 18, 2022